          Case 1:20-cv-11075-NRB Document 53 Filed 02/08/21 Page 1 of 3




                                                                   DGW KRAMER LLP
                                                                   One Rockefeller Plaza
                                                                   Suite 1060
                                                                   New York, NY 10020
                                                                   www.dgwllp.com

                                                                   Jacob Chen, Esq.
                                                                   Katherine B. Kramer, Esq.
                                                                   RongPing Wu, Esq.
                                                                   jchen@dgwllp.com
                                                                   kkramer@dgwllp.com
                                                                   lwu@dgwllp.com
                                                                   Tel:    (+1) 917 633 6860
                                                                   Fax: (+1) 917 633 6183

February 8, 2021

VIA ECF

Hon. Naomi Reice Buchwald
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:    Mattel Inc. v. The Entities Doing Business as Goodmenow at the URL
              Goodmenow.com et al
              1:20-cv-11075-NRB

              Opposition to Plaintiff’s Letter Motion for Expedited Discovery (Doc. 39)

Your Honor:

       The following letter is made on behalf of Defendants (“Yokawa”) in response to the
Court’s February 5, 2021 Order. The Court requested a response to three topics, each of which
is answered below.

       1. Hong Kong Recognition of Judgments Issued in the United States

        Judgments from the United States are routinely enforced and accorded full faith and
credit in Hong Kong pursuant to Hong Kong’s common law system that is very similar to that of
the United States.

       In Nintendo of America Inc v Bung Enterprises Ltd [2000] 2 HKC 629; [2000] HKCU
102, Nintendo obtained a default judgment against Bung Enterprises in the United States District
Court in California for intellectual property infringement, and then brought an action in Hong
Kong to enforce the judgment. The Hong Kong court enforced the judgment, rejecting the
arguments raised by the defendant. According to the Hong Kong Court, a United States judgment


                                       www.dgwllp.com
         Case 1:20-cv-11075-NRB Document 53 Filed 02/08/21 Page 2 of 3

DGW KRAMER LLP

Page 2
February 8, 2021

may be enforced in Hong Kong according to the following principles:

       “It is trite law that a judgment of the courts in the United States for a
       monetary sum may be enforced by an action suing on the judgment at
       common law in Hong Kong. There are a few requirements for the action to
       succeed. First, the court granting the judgment must have the jurisdiction to
       adjudicate on the cause giving rise to the judgment. Secondly, the judgment
       must be final and conclusive according to the law of the court granting the
       judgment, and in this case, it is California of the United States. Thirdly, the
       judgment must not be impeachable according to the private international
       law here.”
                                               Id.

        In Caffall Brothers Forest Products Inc v Chie Ku-yin t/a Sin Lie International
Enterprises [1987] 1 HKLR 92; [1987] HKCU 139, a Hong Kong court enforced a judgment
from an Oregon federal court. In Starlight International Inc v Bruce and others [2002] EWHC
374 (Ch), a Hong Kong court enforced a United States judgment issued in the United States
District Court for the District of Kansas.

       In Motorola Solutions Credit Co LLC v Kemal Uzan & Ors [2016] HKCU 1446, the
Hong Kong Court enforced a judgment entered in the United States District Court for the
Southern District of New York. A copy of that decision is enclosed herein with this letter.

        Because United States judgments can be readily enforced in Hong Kong courts under that
jurisdiction’s common law, Plaintiff has not met its burden of establishing the need for an
attachment.

       2. Account Restrictions

        With respect to the Court’s request for information about account restrictions, Defendants
have attached a letter dated February 8, 2021 from Kutak Rock LLP, counsel for PayPal, Inc.

       The letter states categorically that all the accounts are “held by PayPal Hong Kong
Limited.”

      According to the letter from Mr. Samson, PayPal Inc. has placed a limitation on access on
Defendants’ accounts held by PayPal Hong Kong Limited.

        Plaintiff bears the burden of establishing its right to the harsh and drastic prejudgment
remedy of an attachment. Plaintiff has the burden of establishing that the attachable res is
located in the Court’s jurisdiction, and Plaintiff has not – and cannot – do so. For this reason,
Plaintiff’s motion for an attachment must be denied.



                                         www.dgwllp.com
         Case 1:20-cv-11075-NRB Document 53 Filed 02/08/21 Page 3 of 3

DGW KRAMER LLP

Page 3
February 8, 2021

       3. Sales and Inventory

        Yokawa has reviewed its records to ascertain the specific number of “Day of the Dead”
dolls sold through its websites. Enclosed is the declaration of Mr. Xin Cheng attesting to the
information contained herein accordingly.

        From the three websites specifically named in this case – GoodMeNow.com,
FeelItNice.com, and MeetGoodTimes.com – there were 1,455 total orders of the “Day of the
Dead” dolls, for a total doll quantity of 2,026 dolls sold. Some orders included more than one
doll, so the number of dolls sold is higher than the number of orders. These 2,026 dolls
generated total revenue of $84,236.90.

        For all websites operated by Yokawa, the sales numbers are slightly higher. For all
websites operated by Yokawa, there were 2,369 total orders of the “Day of the Dead” dolls, for a
total quantity of 3,149 dolls sold. These 3,149 dolls generated total revenue of $131,764.36.

       Thus, the total revenue generated by Yokawa from sales of “Day of Dead” dolls is
$131,764.36. Defendants’ prior estimate was over-inclusive, as it included other products and
accessories. Defendants had informed the Court that its prior estimate was over-inclusive and
intended to set a ceiling for the possible scope of this case, and Defendants have now been able
to comb through their records to ascertain the numbers of only “Day of Dead” dolls sold.

       Yokawa does not have any of the “Day of the Dead” dolls remaining in its possession.
Yokawa destroyed the remaining dolls after it ceased selling the product in November 2020.
Yokawa chose to stop selling the product and destroyed the remaining products before it was
contacted by Mattel or any other company about this litigation.




                                            Yours Truly,
                                            DGW Kramer LLP

                                            /s/ Jacob Chen
                                            By:     Jacob Chen, Esq.
                                                    Katherine Burghardt Kramer, Esq.
                                                    RongPing Wu, Esq.
                                            One Rockefeller Plaza, 1060
                                             New York, NY 10020
                                            Telephone: 917-633-6860




                                        www.dgwllp.com
